Filed 8/14/14 P. v. Brumfield CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO

THE PEOPLE,                                                          B252495

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA083016-01)
         v.

PAUL BRUMFIELD,

         Defendant and Appellant.



THE COURT:*

         Defendant and appellant, Paul Brumfield, appeals from a judgment entered
following a jury verdict finding appellant guilty of one count of petty theft with priors
under Penal Code section 666, subdivision (a).1 An information filed in February 2013
charged appellant in count 1 with robbery (§ 211) and in count 2 with felony petty theft.
Pursuant to sections 1170, subdivision (h)(3) and 1170.12, subdivisions (a) through (d),
the information further alleged that appellant suffered a prior conviction for a serious


*        ASHMANN-GERST, Acting P. J ., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

1        Unless otherwise indicated, all further statutory references are to the Penal Code.
felony. As to count 1 only, the information alleged a five-year enhancement for a prior
serious felony pursuant to section 667, subdivision (a)(1). As to both counts, the
information alleged appellant had served four prior prison terms within the meaning of
section 667.5, subdivision (b), and had been convicted of four prior felonies within the
meaning of section 1203, subdivision (e)(4).
       Appellant pled not guilty. The trial court heard and denied appellant’s motion for
other counsel pursuant to People v. Marsden (1970) 2 Cal. 3d 118.
       A trial commenced in June 2013, but the trial court declared a mistrial and
adjourned the proceedings after it declared it had a doubt as to appellant’s mental
competence under section 1368. Following an August 2013 mental competency hearing,
the trial court determined appellant was then mentally competent to stand trial and
resumed the criminal proceedings.
       At the beginning of the October 2013 trial, the trial court granted appellant’s
motion to bifurcate trial on his prior convictions. Appellant thereafter stipulated to the
existence of eight prior convictions for the purpose of the allegations in count 2, in
exchange for the prosecution’s stipulation not to mention them at trial. At the conclusion
of the jury trial, the jury found appellant not guilty on count 1 and guilty on count 2. In a
bench trial immediately following, the trial court found true beyond a reasonable doubt
that appellant had served four prior prison terms and suffered a prior strike conviction.
       The trial court sentenced appellant to the upper term of three years on count 2,
doubled to a sentence of six years pursuant to sections 667, subdivisions (b) through (i),
and 1170.2, subdivisions (a) through (d). It denied appellant’s motion under section
1385, subdivision (a) to strike the strike prior, but granted the motion as to the four prior
prison terms.
       The information was filed as a result of an incident on January 6, 2013, when
Home Depot loss-prevention agent John Miranda observed appellant unwrap
merchandise, place it in his pockets, and leave the store without paying for those items.
Miranda, in plain clothes, first observed appellant in the store’s hardware department,

                                              2
where he selected some merchandise and transported it to the electrical department;
appellant then removed the merchandise’s packaging and put the items in his pockets.
The items were snips (a tool for cutting metal) and an L.E.D. light, together worth $36.
Miranda followed appellant to the front of the store, where appellant paid for certain
items he had put in a cart but not the two items he had put in his pockets.
       Once appellant exited the store, Miranda approached him, identified himself as an
asset-protection specialist and asked appellant to return to the store. In response,
appellant assumed a combative stance, told Miranda to back up and started to pull
something out of his pocket that Miranda believed was a weapon. In accordance with
store policy, Miranda backed away; appellant went to his vehicle and drove off. Miranda
called 911 and was able to identify a portion of appellant’s license plate. He also told
officers that appellant had pulled out a “big pipe” and threatened to hit him.
       At trial, Miranda could not recall several details about the incident, including
whether he saw appellant enter the store, how far away he was from appellant when he
first saw him pocket the merchandise, where appellant discarded the packaging, how long
he followed appellant, whether appellant was pushing a cart, and what items appellant
actually purchased and how he paid for them. Miranda did not retrieve the empty
packaging.
       Officer Eduardo Munoz responded to Miranda’s 911 call. According to Munoz’s
report and his independent recollection, Miranda did not mention that appellant had
threatened him or had a weapon.
       Appellant appealed from the judgment. We appointed counsel to represent him on
this appeal. After examination of the record, counsel filed an opening brief which
contained an acknowledgement that he had been unable to find any arguable issues. On
June 4, 2014, we advised appellant that he had 30 days within which to personally submit
by brief or letter any contentions or arguments that he wished us to consider. Since that
time, we have received a supplemental letter brief from appellant, as well as two



                                              3
additional letters elaborating on the arguments in the supplemental brief. We have also
received a request for appointment of new counsel, which we denied.
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issue exists. (People v. Kelly
(2006) 40 Cal. 4th 106, 109-110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
       We have also examined appellant’s supplemental brief and letters, and find that
appellant has raised no basis for reversal. Appellant makes two arguments. First, a store
surveillance video showed appellant leaving the store, followed by Miranda. The video
was played for the jury and admitted into evidence without objection. Appellant asserts
that the individual in the video following him was not Miranda, and that therefore false
evidence was used to corroborate Miranda’s version of the events. He claims the video
was blurry and shown to the jury too quickly. Appellant did not object to the trial court’s
playing the video for the jury, nor to its admission into evidence. Accordingly, he has
forfeited any challenge to the video on appeal. (See, e.g., People v. Riel (2000) 22
Cal. 4th 1153, 1184 [grounds for objection to admission of evidence not raised at trial
may not be raised on appeal]; People v. Rodrigues (1994) 8 Cal. 4th 1060, 1116, fn. 20
[same].)
       Second, appellant contends that he possessed a receipt for payment of the two
items retrieved from his pockets, but was unable to produce it at trial because it was in his
vehicle, which the police took and later sold at an auction. Appellant raises factual
contentions that were not raised at trial and are thus not encompassed in the record on
appeal. Claims involving matters outside the appellate record cannot be addressed on
appeal and are instead appropriately raised on habeas corpus. (People v. Gray (2005) 37
Cal. 4th 168, 211; People v. Szeto (1981) 29 Cal. 3d 20, 35.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             4